IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10112
                           Summary Calendar


MATIAS MONTEMAYOR DE LA PAZ,

                                          Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                          Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:01-CV-344-Y
                        --------------------
                          December 11, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Matias Montemayor De La Paz, federal prisoner # 14272-079,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition.   De La Paz was convicted by a jury of engaging in a

continuing criminal enterprise (CCE) in conjunction with numerous

drug-related offenses.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    See Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   Because De La Paz has failed to file an amended

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10112
                                -2-

notice of appeal from the district court’s amended judgment of

dismissal, we lack jurisdiction over his appeal.   FED. R. APP.

P. 4(a)(4)(B)(ii).   Accordingly, the appeal is DISMISSED.